Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 June 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My dearest Friend
					Philadelphia 25 June 1822
				
				We have moved into our new lodgings and are very comfortably established with a kind old Lady who is very attentive and obliging—I should have answered Georges Letter yesterday but was confined all day by one of my worst head aches, the remains of which will prevent my writing to him to day—Our residence is at Mrs. Purdon’s 62 South 6th. Street between Chesnut and Walnut directly opposite the State house Gardens—Dr. Physick says he never knew it to be unhealthy in this part of the City—Mrs. Sergeant called to see me yesterday She is just moving out of Town—The Dr. gave me some hopes concerning our patient to day. He lives entirely on Iceland Moss which is a powerful stomachic, and which appears to agree with him, although it is very nauseous to the taste—Give my love to all and tell Anthony he had better keep Sam provided he will make him work—Send the enclosed to Caroline and believe most affectionately yours
				
					L C Adams
				
				
			